Order entered May 23, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00194-CV

JOHN H. ROACH, INDIVIDUALLY, AND AS SOLE TRUE TRUSTEE OF
THE CREDIT SHELTER TRUST AND THE MARITAL TRUST, Appellant

                                     V.

                  PATRICIA S. ROACH, ET AL., Appellees

                   On Appeal from the Probate Court No. 1
                            Dallas County, Texas
                    Trial Court Cause No. PR-21-00540-1

                                   ORDER

      Before the Court is appellant’s May 20, 2022 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to July 1, 2022.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE